DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP, filed on 07/19/2018.
Information Disclosure Statement
	The information disclosure statement (IDS) was submitted on 03/22/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “E” in Figs. 3-4; “128” in Fig. 7; “120A” in Fig. 12; and “190A” in Fig. 12. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
reference characters "122" and "126" have both been used to designate “the reception signal” in Fig. 6; and reference characters "224" and "226" have both been used to designate “a transmission signal” in Fig. 14. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 15, lines 16-17, “a column control circuit (column unit delay control circuit) 26” should be changed to “a column control circuit (column unit delay control circuit) 28”; and
Page 35, line 9, “table 196 illustrated in FIG. 10” should be changed to “table 196 illustrated in FIG. 11”.
Appropriate correction is required.
Claim Objections
Claims 1-2, 4-6, 8, and 10 are objected to because of the following informalities:  
In Claim 1, line 9, the limitation “the element circuits” should be changed to “the plurality of element circuits”;
In Claim 1, line 14, the limitation “a transmission signal output” should be changed to “an output of the transmission signal”;
In Claim 2, lines 7-8, “the clocks” should be changed to “the plurality of clocks”;
In Claim 4, line 9, the limitation “the element circuits” should be changed to “the plurality of element circuits”;
In Claim 4, line 11, the limitation “the fine delay circuits” should be changed to “the fine delay circuit”;
In Claim 5, lines 3-4, the limitation “the element circuits” should be changed to “the plurality of element circuits”;
In Claim 6, lines 9-10, the limitation “the element circuits” should be changed to “the plurality of element circuits”;
In Claim 6, line 14, the limitation “the element circuits” should be changed to “the plurality of element circuits”;
In Claim 8, lines 8-9, the limitation “the plurality of transmission sub beamformers” should be changed to “the plurality of transmission sub beamformers groups”;
In Claim 10, line 7, the limitation “the element circuits” should be changed to “the plurality of element circuits”; and
In Claim 10, line 12, the limitation “a transmission signal output” should be changed to “an output of the transmission signal”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a transmission signal output" in line 4. It is unclear whether the claimed “a transmission signal output” in line 4 corresponds to the same or different “a transmission signal output” set forth in line 14 of Claim 1. 
Claim 3 recites the limitation “a transmission signal” in lines 10-11. It is unclear whether the claimed “a transmission signal” in lines 10-11 corresponds to the same or different “a transmission signal” set forth in lines 10-11 of Claim 1.
Claim 4 recites the limitation “a delay error” in line 8. It is unclear whether the claimed “a delay error” in line 8 corresponds to the same or different “a delay error” set forth in line 6 of Claim 4.
Claim 5 recites the limitation “a delay amount” in line 8. It is unclear whether the claimed “a delay amount” in line 8 corresponds to the same or different “a delay amount” set forth in line 6 of Claim 5.
Claim 6 recites the limitations “a delay error” in lines 6, 8, 11, and 13. It is unclear whether each of the claimed “a delay error” in lines 6, 8, 11, and 13 correspond to each other, or correspond to the same or different “a delay error” set forth in line 4 of Claim 5.
Claim 6 recites the limitations “a delay amount” in lines 16 and 19. It is unclear whether each of the claimed “a delay amount” in lines 16 and 19 correspond to each other, or correspond to the same or different “a delay amount” set forth in lines 6 and 8 of Claim 5.
Claim 8 recites the limitation “a transmission sub beamformer group” in lines 7-8. It is unclear whether the claimed “a transmission sub beamformer group” in lines 7-8 corresponds to the same or 
Claim 9 recites the limitation “a delay circuit” in line 5. It is unclear whether the claimed “a delay circuit” in line 5 corresponds to the same or different “a delay circuit” set forth in line 3 of Claim 9.
Claim 9 recites the limitation “transmission” in line 5. It is unclear whether the claimed “transmission” in line 5 corresponds to the same or different “transmission” set forth in line 3 of Claim 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 2018/0192999 A1, hereinafter Song).
Regarding Claim 1, Song discloses (Figs. 1, 3, 6-12, and 17) an ultrasonic diagnostic device (ultrasound imaging apparatus 1) comprising: 
a vibration element array (transducer array 105, transducer module 110) which is provided within an ultrasonic probe (probe 100) (see, e.g., Para. [0077], lines 1-2, “the ultrasound probe 100 may include… a transducer array 105”; also see, e.g., Para. [0088], lines 1-2, “the ultrasound probe 100 may include a transducer module 110” and Para. [0089], lines 1-2, “The transducer module 110 may include a transducer array 105”) and is constituted by a plurality of vibration elements (transducer elements S) (see, e.g., Para. [0079], lines 4-5, “The transducer array 105 may include a plurality of transducer elements S”; also see, e.g., Para. [0082], lines 10-14, “each of the transducer elements S may be embodied as a capacitive micromachined ultrasound transducer (cMUT) transmitting or receiving an ultrasound wave using the vibration of several hundreds or several thousands of micromachined thin films”, which teaches using vibration as the mode of operation for the transducer elements) arrayed two-dimensionally (see, e.g., Para. [0080], lines 4-5, “the transducer array 105 may be a 2D transducer array as illustrated in FIG. 3”); and 
an element circuit array (driver chip 120, transmitting/receiving circuits) which is provided within the ultrasonic probe (100) (see, e.g., Para. [0088], lines 1-5, “the ultrasound probe 100 may include… a driver chip 120 electrically connected to the transducer module 110”), is constituted by a plurality of element circuits (transmitting/receiving circuits) (see, e.g., Fig. 10, Para. [0096-0097], and Para. [0116], where each transmitting/receiving circuit is explained to be connected to each of the transducer elements S for beamforming and delaying a signal, and where the driver chip 120 is connected to each transmitting/receiving circuit by each pad 111 and is able to control each transducer elements S through each transmitting/receiving circuit) connected to the plurality of vibration elements (transducer elements S) (see, e.g., Para. [0096], lines 1-3, “each of the transducer elements S belonging to each subgroup G may include a transmitting/receiving circuit for beamforming”; also see, e.g., Para. [0116], lines 6-8, “the driver chip 120 may control driving of the transducer elements of the transducer module 110 and apply a delay”; also see, e.g., Para. [0097], lines 4-6, “The transmitting/receiving circuit may further include a pad for connecting the driver chip 120 and the transducer module 110”), and has a sub beamforming function (see, e.g., Para. [0096], lines 1-4, “each of the transducer elements S belonging to each subgroup G may include a transmitting/receiving circuit for beamforming an ultrasound signal or an echo ultrasound signal”; also see, e.g., Para. [0097], lines 1-4, “the transmitting/receiving circuit may include… a fine analog beamformer designed in an analog manner to apply a fine delay” and Para. [0098], lines 5-7, “the driver chip 120 of the ultrasound probe 100 may have a built-in fine analog beamformer 121 and coarse analog beamformer 125”; also see, e.g., Fig. 12 and Para. [0016], lines 1-4, “The fine analog beamformer may be provided for each transducer element included in the plurality of subgroups, and the coarse analog beamformer may be provided for each subgroup of the plurality of subgroups”), wherein 
each of the element circuits (transmitting/receiving circuits) includes: 
a basic delay circuit (coarse analog beamformer 125) (see, e.g., Para. [0100], lines 1-4, “the ultrasound probe 100 may include… the coarse analog beamformer 125, which may be a coarse delay analog beamformer”; also see, e.g., Para. [0010], lines 1-4, “The ultrasound probe may further include a plurality of coarse analog beamformers are configured to apply the coarse delay to a plurality of subgroups of a transducer array included in the transducer module”; also see, e.g., Fig. 12 and Para. [0125]) which delays a transmission signal (see, e.g., Para. [0107], lines 1-10, “A coarse delay which will be described below refers to a delay applied to compensate for the differences between positions of subgroups. For example, in order to generate an ultrasound signal by focusing ultrasound signals generated by the subgroups at a specific point, e.g., a focus point, a delay should be applied to the ultrasound signal [i.e., transmission signal] generated by each of the subgroups in consideration of the differences between the positions of the subgroups. A device configured to apply a coarse delay will be referred to as a coarse analog beamformer”; also see, e.g., Fig. 17 with Para. [0167-0170] and Para. [0014], lines 1-6; also see, e.g., Para. [0133], lines 1-10); and 
a fine delay circuit (fine analog beamformer 121) (see, e.g., Para. [0100], lines 1-2, “the ultrasound probe 100 may include the fine analog beamformer 121”; also see, e.g., Para. [0097], lines 1-4, “the transmitting/receiving circuit may include… a fine analog beamformer designed in an analog manner to apply a fine delay”; also see, e.g., Para. [0110], lines 12-13, “a fine delay applied to each of the plurality of transducer elements”; also see, e.g., Fig. 12 and Para. [0125]) which is configured to be capable of performing delay finer than that of the basic delay circuit (see, e.g., Fig. 9 and Para. [0110-0111]) and delays a transmission signal output from the basic delay circuit (see, e.g., Fig. 17 with Para. [0168], lines 1-5, “In the driver chip, the coarse analog beamformer may be connected to a fine analog beamformer via a connection terminal. Accordingly, a signal output from the coarse analog beamformer may be supplied to the fine delay beamformer” and Para. [0169], lines 1-4, “The ultrasound imaging apparatus may control the fine analog beamformer to set a fine delay for the signal output from the coarse analog beamformer [i.e., transmission signal output from basic delay circuit] and to output the resultant signal (1710)” and Para. [0170], lines 3-6, “The ultrasound imaging apparatus may control a transducer module to transmit a beamformed ultrasound signal on the basis of the signal output from the fine analog beamformer (1720)”; also see, e.g., Para. [0014], lines 1-6; also see, e.g., Para. [0133], lines 1-10).

Regarding Claim 9, Song discloses the ultrasonic diagnostic device set forth above, further disclosing (Figs. 6 and 17-18):
the basic delay circuit (coarse analog beamformer 125) is a delay circuit for transmission (see, e.g., Fig. 17 with Para. [0167-0170] and Para. [0014], lines 1-6, “The probe controller may be further configured to control the coarse analog beamformer to input a signal [i.e., transmission signal] to which the coarse delay is applied to the fine analog beamformer, and to control the fine analog beamformer to transmit an ultrasound signal [i.e., transmission signal] based on an output signal to which the fine delay is applied”; also see, e.g., Para. [0133], lines 1-10, “when ultrasound signals are transmitted, the probe controller 135 of the circuit board 130 which will be described below may control the coarse analog beamformer 125 using a control signal to set a coarse delay per subgroup. Next, the probe controller 135 of the circuit board 130 may control the fine analog beamformer 121 using a control signal to set a fine delay for each of transducer the elements belonging to each subgroup. Thus, the transducer module 110 may transmit an ultrasound signal beamformed according to the set delays”; also see, e.g., Para. [0107], lines 1-10) and reception (see, e.g., Fig. 18 with Para. [0172-0176] and Para. [0015], lines 1-7, “When an echo ultrasound signal is received through the transducer module, the probe controller may be further configured to control… the coarse analog beamformer to output an echo signal by applying the coarse delay to the output signal”; also see, e.g., Para. [0134], lines 1-11), and 
the fine delay circuit (fine analog beamformer 121) is a delay circuit for transmission (see, e.g., Fig. 17 with Para. [0167-0170] and Para. [0014], lines 1-6, “The probe controller may be further configured to control the coarse analog beamformer to input a signal [i.e., transmission signal] to which the coarse delay is applied to the fine analog beamformer, and to control the fine analog beamformer to transmit an ultrasound signal [i.e., transmission signal] based on an output signal to which the fine delay is applied”; also see, e.g., Para. [0133], lines 1-10, “when ultrasound signals are transmitted, the probe controller 135 of the circuit board 130 which will be described below may control the coarse analog beamformer 125 using a control signal to set a coarse delay per subgroup. Next, the probe controller 135 of the circuit board 130 may control the fine analog beamformer 121 using a control signal to set a fine delay for each of transducer the elements belonging to each subgroup. Thus, the transducer module 110 may transmit an ultrasound signal beamformed according to the set delays”).

Figs. 1, 3, 6-12, and 17) an ultrasonic probe (probe 100) comprising: 
a vibration element array (transducer array 105, transducer module 110) (see, e.g., Para. [0077], lines 1-2, “the ultrasound probe 100 may include… a transducer array 105”; also see, e.g., Para. [0088], lines 1-2, “the ultrasound probe 100 may include a transducer module 110” and Para. [0089], lines 1-2, “The transducer module 110 may include a transducer array 105”) which is constituted by a plurality of vibration elements (transducer elements S) (see, e.g., Para. [0079], lines 4-5, “The transducer array 105 may include a plurality of transducer elements S”; also see, e.g., Para. [0082], lines 10-14, “each of the transducer elements S may be embodied as a capacitive micromachined ultrasound transducer (cMUT) transmitting or receiving an ultrasound wave using the vibration of several hundreds or several thousands of micromachined thin films”, which teaches using vibration as the mode of operation for the transducer elements); and 
an element circuit array (driver chip 120, transmitting/receiving circuits) (see, e.g., Para. [0088], lines 1-5, “the ultrasound probe 100 may include… a driver chip 120 electrically connected to the transducer module 110”) which is constituted by a plurality of element circuits (transmitting/receiving circuits) (see, e.g., Fig. 10, Para. [0096-0097], and Para. [0116], where each transmitting/receiving circuit is explained to be connected to each of the transducer elements S for beamforming and delaying a signal, and where the driver chip 120 is connected to each transmitting/receiving circuit by each pad 111 and is able to control each transducer elements S through each transmitting/receiving circuit) connected to the plurality of vibration elements (transducer elements S) (see, e.g., Para. [0096], lines 1-3, “each of the transducer elements S belonging to each subgroup G may include a transmitting/receiving circuit for beamforming”; also see, e.g., Para. [0116], lines 6-8, “the driver chip 120 may control driving of the transducer elements of the transducer module 110 and apply a delay”; also see, e.g., Para. [0097], lines 4-6, “The transmitting/receiving circuit may further include a pad for connecting the driver chip 120 and the transducer module 110”), wherein 
each of the element circuits (transmitting/receiving circuits) includes: 
a basic delay circuit (coarse analog beamformer 125) (see, e.g., Para. [0100], lines 1-4, “the ultrasound probe 100 may include… the coarse analog beamformer 125, which may be a coarse delay analog beamformer”; also see, e.g., Para. [0010], lines 1-4, “The ultrasound probe may further include a plurality of coarse analog beamformers are configured to apply the coarse delay to a plurality of subgroups of a transducer array included in the transducer module”; also see, e.g., Fig. 12 and Para. [0125]) which delays a transmission signal (see, e.g., Para. [0107], lines 1-10, “A coarse delay which will be described below refers to a delay applied to compensate for the differences between positions of subgroups. For example, in order to generate an ultrasound signal by focusing ultrasound signals generated by the subgroups at a specific point, e.g., a focus point, a delay should be applied to the ultrasound signal [i.e., transmission signal] generated by each of the subgroups in consideration of the differences between the positions of the subgroups. A device configured to apply a coarse delay will be referred to as a coarse analog beamformer”; also see, e.g., Fig. 17 with Para. [0167-0170] and Para. [0014], lines 1-6; also see, e.g., Para. [0133], lines 1-10), and 
a fine delay circuit (fine analog beamformer 121) (see, e.g., Para. [0100], lines 1-2, “the ultrasound probe 100 may include the fine analog beamformer 121”; also see, e.g., Para. [0097], lines 1-4, “the transmitting/receiving circuit may include… a fine analog beamformer designed in an analog manner to apply a fine delay”; also see, e.g., Para. [0110], lines 12-13, “a fine delay applied to each of the plurality of transducer elements”; also see, e.g., Fig. 12 and Para. [0125]) which is configured to be capable of performing delay finer than that of the basic delay circuit (see, e.g., Fig. 9 and Para. [0110-0111]) and delays a transmission signal output see, e.g., Fig. 17 with Para. [0168], lines 1-5, “In the driver chip, the coarse analog beamformer may be connected to a fine analog beamformer via a connection terminal. Accordingly, a signal output from the coarse analog beamformer may be supplied to the fine delay beamformer” and Para. [0169], lines 1-4, “The ultrasound imaging apparatus may control the fine analog beamformer to set a fine delay for the signal output from the coarse analog beamformer [i.e., transmission signal output from basic delay circuit] and to output the resultant signal (1710)” and Para. [0170], lines 3-6, “The ultrasound imaging apparatus may control a transducer module to transmit a beamformed ultrasound signal on the basis of the signal output from the fine analog beamformer (1720)”; also see, e.g., Para. [0014], lines 1-6; also see, e.g., Para. [0133], lines 1-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2018/0192999 A1, hereinafter Song), in view of Chiang et al. (US 2010/0228130 A1, hereinafter Chiang).
Regarding Claim 2, Song discloses the ultrasonic diagnostic device set forth above, except wherein the basic delay circuit operates in accordance with a basic clock, and the fine delay circuit operates in accordance with a plurality of clocks having different phases and generated from the basic 
However, in the same field of endeavor of ultrasonic diagnostic devices and ultrasonic imaging probes, Chiang discloses (Figs. 3-7) an ultrasonic diagnostic device (ultrasound imaging system 10) (see, e.g., Para. [0105-0109]) wherein: 
the basic delay circuit (beam forming circuits 26, coarse delay line 58) (see, e.g., Para. [0122], lines 8-12, “set of delays is achieved by a combination of a coarse delay in each channel to approximately compensate for direction, and a fine delay for each channel which combines the functions of focusing and refining the original coarse correction”; also see, e.g., Para. [0123], lines 6-12, “Each beam forming circuit 26 includes two cascading tapped delay lines 56(1)-56(N), 58(1)-58(N)… delay line 58 provides a coarse time delay”) operates in accordance with a basic clock (see, e.g., Para. [0127], lines 1-6, “In accordance with a preferred embodiment of the beam forming circuits, the fine and coarse delay lines have differing clock rates. The fine delay line is clocked at a higher rate than the coarse delay line and is therefore capable of providing a much finer delay time than that of the coarse delay line”, which shows that the coarse delay line operates in accordance with a clock), and 
the fine delay circuit (beam forming circuits 26, fine delay line 56) (see, e.g., Para. [0122], lines 8-12, “set of delays is achieved by a combination of a coarse delay in each channel to approximately compensate for direction, and a fine delay for each channel which combines the functions of focusing and refining the original coarse correction”; also see, e.g., Para. [0123], lines 6-10, “Each beam forming circuit 26 includes two cascading tapped delay lines 56(1)-56(N), 58(1)-58(N)… The first delay line 56 in each channel provides a fine time delay”) operates in accordance with a plurality of clocks having different phases and generated from the basic clock or in accordance with a clock at a higher speed than those of the clocks generated from the basic clock (see, e.g., Para. [0127], lines 1-6, “In accordance with a preferred embodiment of the beam forming circuits, the fine and coarse delay lines have differing clock rates. The fine delay line is clocked at a higher rate than the coarse delay line and is therefore capable of providing a much finer delay time than that of the coarse delay line”, where the clock rates for the fine delay line operate at different frequencies/phases than the clock rate for the coarse delay line, and where the clock rates for the fine delay line operate at a higher rate than the clock rate for the coarse delay line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic device of Song by including that the basic delay circuit operates in accordance with a basic clock, and that the fine delay circuit operates in accordance with a plurality of clocks having different phases and generated from the basic clock or in accordance with a clock at a higher speed than those of the clocks generated from the basic clock, as disclosed by Chiang. One of ordinary skill in the art would have been motivated to make this modification in order for the fine delay circuit to be capable of providing a finer delay time than the coarse delay circuit, as recognized by Chiang (see, e.g., Para. [0127]).

Regarding Claim 3, Song discloses the ultrasonic diagnostic device set forth above, further disclosing (Figs. 6, 12, and 17) wherein the fine delay circuit (fine analog beamformer 121) includes:
a delay device column (first region R1 of driver chip 120) (see, e.g., Fig. 12 with Para. [0125], lines 1-6, “The first region R1 is a region corresponding to the transducer array 105, in which [first through e-th] fine analog beamformers may be arranged to correspond to the transducer elements”) to which a transmission signal output from the basic delay circuit is input (see, e.g., Fig. 17 with Para. [0168], lines 1-5, “In the driver chip, the coarse analog beamformer may be connected to a fine analog beamformer via a connection terminal. Accordingly, a signal output from the coarse analog beamformer may be supplied to the fine delay beamformer” and Para. [0169], lines 1-4, “The ultrasound imaging apparatus may control the fine analog beamformer to set a fine delay for the signal output from the coarse analog beamformer and to output the resultant signal (1710)” and Para. [0170], lines 3-6, “The ultrasound imaging apparatus may control a transducer module to transmit a beamformed ultrasound signal on the basis of the signal output from the fine analog beamformer (1720)”) and which is constituted by a plurality of delay devices (first through e-th fine analog beamformers) (see, e.g., Fig. 12 with Para. [0125], lines 1-6, “The first region R1 is a region corresponding to the transducer array 105, in which [first through e-th] fine analog beamformers may be arranged to correspond to the transducer elements” and Para. [0097], lines 1-4, “fine analog beamformer designed in an analog manner to apply a fine delay”), and 
a transmission signal subjected to fine delay (see, e.g., Fig. 17 and Para. [0168-0170]) in accordance with a control signal (see, e.g., Para. [0133], lines 1-8, “when ultrasound signals are transmitted… the probe controller 135 of the circuit board 130 may control the fine analog beamformer 121 using a control signal to set a fine delay for each of transducer the elements belonging to each subgroup”).
	Song does not disclose:
[1] the plurality of delay devices are connected to each other in series; and 
[2] a selection device which selects any one candidate signal, from among a plurality of candidate signals output from the delay device column and delayed in a stepwise manner.
However, in the same field of endeavor of ultrasonic diagnostic devices and ultrasonic imaging probes, Chiang discloses (Figs. 3-7) an ultrasonic diagnostic device (ultrasound imaging system 10) (see, e.g., Para. [0105-0109]) wherein: 
the fine delay circuit (beam forming circuits 26, fine delay line 56) (see, e.g., Para. [0122], lines 8-12, “set of delays is achieved by a combination of a coarse delay in each channel to approximately compensate for direction, and a fine delay for each channel which combines the functions of focusing and refining the original coarse correction”; also see, e.g., Para. [0123], lines 6-10, “Each beam forming circuit 26 includes two cascading tapped delay lines 56(1)-56(N), 58(1)-58(N)… The first delay line 56 in each channel provides a fine time delay”) includes: 
a delay device column (cascading tapped fine delay lines 56) which is constituted by a plurality of delay devices connected to each other in series (see, e.g., Fig. 6 and Para. [0123], lines 6-10, “Each beam forming circuit 26 includes two cascading tapped delay lines 56(1)-56(N), 58(1)-58(N). Each circuit 26 receives as an input a signal from a TGC circuit 25 (see FIG. 3). The first delay line 56 in each channel provides a fine time delay for its received signal”, where, for example, the cascading tapped delay line 56(1) in Fig. 6 is shown to have a series of fine delays, each labeled “t”); and 
a selection device (tap-select circuits 57, fine tap select circuits 60) (see, e.g., Para. [0123], lines 12-13, “Each fine delay line has an associated programmable tap-select circuit 57(1)-57(N)”; also see, e.g., Para. [0126], lines 3-5, “the programmable tap-select circuits 57(1)-57(N) for the fine delay lines each include respective fine tap select circuits 60(1)-60(N)”) which selects any one candidate signal, from among a plurality of candidate signals output from the delay device column and delayed in a stepwise manner (see, e.g., Figs. 6-7 and Para. [128], lines 5-7, “The fine tap select circuit 60, in the form of a digital decoder, and the local fine tap select memory 62 are used to select the desired tap position of the fine delay line 56”, where, for example, the fine delay tap-select circuit 57(1) in Fig. 6 is shown to select one candidate signal from the plurality of signals from the cascading tapped delay line 56(1), and then outputs that selected signal to the next delay line 58(1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic device of Song by including that the delay device column is constituted by a plurality of delay devices connected to each other in series, and that the fine delay circuit includes a selection device, as disclosed by Chiang. One of ordinary skill in the see, e.g., Para. [0127]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2018/0192999 A1, hereinafter Song), in view of Erikson (US 2003/0018260 A1).
Regarding Claim 4, Song discloses the ultrasonic diagnostic device set forth above, further disclosing (Fig. 6) the ultrasonic diagnostic device (ultrasound imaging apparatus 1) further comprises:
a control circuit (probe controller 135 within circuit board 130) that applies control to the element circuit array (see, e.g., Para. [0133], lines 1-10, “when ultrasound signals are transmitted, the probe controller 135 of the circuit board 130 which will be described below may control the coarse analog beamformer 125 using a control signal to set a coarse delay per subgroup. Next, the probe controller 135 of the circuit board 130 may control the fine analog beamformer 121 using a control signal to set a fine delay for each of transducer the elements belonging to each subgroup. Thus, the transducer module 110 may transmit an ultrasound signal beamformed according to the set delays”; also see, e.g., [0143-0144]), wherein
the fine delay circuits (fine analog beamformer 121) delay the transmission signal in accordance with a control signal (see, e.g., Para. [0133], lines 1-10, “when ultrasound signals are transmitted… the probe controller 135 of the circuit board 130 may control the fine analog beamformer 121 using a control signal to set a fine delay for each of transducer the elements belonging to each subgroup. Thus, the transducer module 110 may transmit an ultrasound signal beamformed according to the set delays”).
Song does not disclose:
specifically applies matrix control, which is a combination of row unit delay control and column unit delay control, to the element circuit array;
[2] a row control signal for compensating for a delay error occurring through the row unit delay control and a column control signal for compensating for a delay error occurring through the column unit delay control are given to each of the element circuits; and
[3] the fine delay circuits delay the transmission signal in accordance with specifically the row control signal and the column control signal.
However, in the same field of endeavor of ultrasonic diagnostic devices and ultrasonic imaging probes, Erikson discloses (Figs. 5-12 and 15-16) an ultrasonic diagnostic device (ultrasound system 270, probe 320) comprising:
a control circuit (microcontroller 332) that applies matrix control, which is a combination of row unit delay control and column unit delay control (see, e.g., Figs. 9-11 with Para. [0110], lines 1-5, “The primary function of microcontroller [332] is to translate the scanning parameters into time delays for each of the transducer array strips, either vertical [112], FIG. 10, or horizontal [118], FIG. 11, contained in probes tiles [110], FIG. 9”, where the disclosed control of horizontal transducer array strips in Fig. 11 correspond to the claimed row unit delay control, and the disclosed control of vertical transducer array strips in Fig. 10 correspond to the claimed column unit delay control), to the element circuit array (probe transducer tiles 110), wherein 
a row control signal for compensating for a delay error occurring through the row unit delay control and a column control signal for compensating for a delay error occurring through the column unit delay control are given to each of the element circuits (see, e.g., Figs. 9-11 with Para. [0110], lines 1-6, “The primary function of microcontroller [332] is to translate [i.e., via control signals] the scanning parameters into time delays for each of the transducer array strips, either vertical [112], FIG. 10, or horizontal [118], FIG. 11, contained in probes tiles [110], FIG. 9. This information is passed on to probe [320] via signal line [350]”; also see, e.g., Para. [0168], lines 9-11, “Time delay and amplitude corrections may then be introduced for each tile from the ultrasound console [270] to compensate for the aberrations” and Para. [0169], lines 1-4, “During an examination, when the probe is manually moved over the patient, these aberrations may be corrected by adaptively adjusting the time delays and amplitude at each channel of an ultrasound array”), and 
the delay circuits (transmitter time delay 182) delay the transmission signal in accordance with the row control signal (from microcontroller 332) and the column control signal (from microcontroller 332) (see, e.g., Figs. 8 and 15, with Para. [0114], lines 3-8, “Time delays for each strip array of transducers and each tile of strip arrays… come into to microcontroller [380] via bi-directional path [350]. Microcontroller [380] interprets the time-delay data and places it into look-up table [381] via signal line [382]” and Para. [0115], lines 1-4, “Transmitter delays may be sent to respective integrated circuits [32], there being one closely connected or integrated into each tile array of transducers and to the individual transducers of the tile, over signal line [181]”, where the transmission signal’s path is shown in Figs. 8 and 15, starting at the microcontroller 380 (Fig. 8), which generates the claimed row control signal and column control signal as described above, going next to the look-up table 381 through signal line 382 (Fig. 8), then finally to the TX delay within the integrated circuit 32 through signal line 181 (Fig. 8), which is also shown as an input signal line 181 going into Tx delay 182 in Fig. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic device of Song by including that the control circuit applies matrix control (row and column unit delay controls) to the element circuit array, a row control signal compensates for a delay error occurring through the row unit delay control, a column control signal compensates for a delay error occurring through the column unit delay control are given to each of the element circuits, and the delay circuits delay the transmission signal in accordance with the row control signal and the column control signal, as disclosed by Erikson. One of ordinary skill in the Para. [0168]).

Regarding Claim 5, Song discloses the ultrasonic diagnostic device set forth above, further disclosing (Fig. 6) the ultrasonic diagnostic device (ultrasound imaging apparatus 1) wherein:
a first control signal and a second control signal are given to each of the element circuits (see, e.g., Para. [0133], lines 1-10, “when ultrasound signals are transmitted, the probe controller 135 of the circuit board 130 which will be described below may control the coarse analog beamformer 125 using a control signal [i.e., the first control signal] to set a coarse delay per subgroup. Next, the probe controller 135 of the circuit board 130 may control the fine analog beamformer 121 using a control signal [i.e., the second control signal] to set a fine delay for each of transducer the elements belonging to each subgroup. Thus, the transducer module 110 may transmit an ultrasound signal beamformed according to the set delays”),
a delay amount of the basic delay circuit (coarse analog beamformer 125) is corrected on the basis of the first control signal (see, e.g., Para. [0133], lines 1-5, “when ultrasound signals are transmitted, the probe controller 135 of the circuit board 130 which will be described below may control the coarse analog beamformer 125 using a control signal [i.e., the first control signal] to set a coarse delay per subgroup”), and 
a delay amount of the fine delay circuit (fine analog beamformer 121) is selected on the basis of the second control signal (see, e.g., Para. [0133], lines 1-8, “when ultrasound signals are transmitted… the probe controller 135 of the circuit board 130 may control the fine analog beamformer 121 using a control signal [i.e., the second control signal] to set a fine delay for each of transducer the elements belonging to each subgroup”).
specifically for compensating for a delay error.
However, in the same field of endeavor of ultrasonic diagnostic devices and ultrasonic imaging probes, Erikson discloses (Figs. 5-12 and 15-16) an ultrasonic diagnostic device (ultrasound system 270, probe 320) wherein:
control signals for compensating for a delay error are given to each of the element circuits (see, e.g., Figs. 9-11 with Para. [0110], lines 1-6, “The primary function of microcontroller [332] is to translate [i.e., via control signals] the scanning parameters into time delays for each of the transducer array strips, either vertical [112], FIG. 10, or horizontal [118], FIG. 11, contained in probes tiles [110], FIG. 9. This information is passed on to probe [320] via signal line [350]” and Para. [0168], lines 9-11, “Time delay and amplitude corrections may then be introduced for each tile from the ultrasound console [270] to compensate for the aberrations”, where the time delay corrections for each of the horizontal and vertical transducer array strips are generated in the microcontroller 332 within the ultrasound console 270, as described above and in Figs. 8 and 15, Para. [0114], lines 3-8, and Para. [0115], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic device of Song by including that the control signals are for compensating for a delay error, as disclosed by Erikson. One of ordinary skill in the art would have been motivated to make this modification in order to improve the ultrasound image quality through the time delay error corrections generated by the control signals of the control circuit, as recognized by Erikson (Para. [0168]).

Regarding Claim 6, Song discloses the ultrasonic diagnostic device set forth above, further disclosing (Fig. 6) the ultrasonic diagnostic device (ultrasound imaging apparatus 1) further comprises:
probe controller 135 within circuit board 130) that applies control to the element circuit array (see, e.g., Para. [0133], lines 1-10, “when ultrasound signals are transmitted, the probe controller 135 of the circuit board 130 which will be described below may control the coarse analog beamformer 125 using a control signal to set a coarse delay per subgroup. Next, the probe controller 135 of the circuit board 130 may control the fine analog beamformer 121 using a control signal to set a fine delay for each of transducer the elements belonging to each subgroup. Thus, the transducer module 110 may transmit an ultrasound signal beamformed according to the set delays”; also see, e.g., [0143-0144]), wherein 
a basic delay controller (probe controller 135) which corrects a delay amount of the basic delay circuit (coarse analog beamformer 125) is provided (see, e.g., Para. [0133], lines 1-5, “when ultrasound signals are transmitted, the probe controller 135 of the circuit board 130 which will be described below may control the coarse analog beamformer 125 using a control signal to set a coarse delay per subgroup”), and 
a fine delay controller (probe controller 135) which selects a delay amount of the fine delay circuit (fine analog beamformer 121) is provided (see, e.g., Para. [0133], lines 1-8, “when ultrasound signals are transmitted… the probe controller 135 of the circuit board 130 may control the fine analog beamformer 121 using a control signal to set a fine delay for each of transducer the elements belonging to each subgroup”).
Song does not disclose:
[1] the control circuit specifically applies matrix control, which is a combination of row unit delay control and column unit delay control, to the element circuit array;
[2] a first row control signal for compensating for a delay error occurring through the row unit delay control and a first column control signal for compensating for a delay error occurring through the 
[3] a second row control signal for compensating for a delay error occurring through the row unit delay control and a second column control signal for compensating for a delay error occurring through the column unit delay control are given to each of the element circuits as the second control signal (the second control signal from Claim 5);
[4] a basic delay controller which corrects a delay amount of the basic delay circuit specifically in accordance with the first row control signal and the first column control signal is provided; and 
[5] a fine delay controller which selects a delay amount of the fine delay circuit specifically in accordance with the second row control signal and the second column control signal is provided.
However, in the same field of endeavor of ultrasonic diagnostic devices and ultrasonic imaging probes, Erikson discloses (Figs. 5-12 and 15-16) an ultrasonic diagnostic device (ultrasound system 270, probe 320) comprising:
a control circuit (microcontroller 332) that applies matrix control, which is a combination of row unit delay control and column unit delay control (see, e.g., Figs. 9-11 with Para. [0110], lines 1-5, “The primary function of microcontroller [332] is to translate the scanning parameters into time delays for each of the transducer array strips, either vertical [112], FIG. 10, or horizontal [118], FIG. 11, contained in probes tiles [110], FIG. 9”, where the disclosed control of horizontal transducer array strips in Fig. 11 correspond to the claimed row unit delay control, and the disclosed control of vertical transducer array strips in Fig. 10 correspond to the claimed column unit delay control), to the element circuit array (probe transducer tiles 110), wherein 
a first and second row control signal (see, e.g., Figs. 9-11 with Para. [0110], lines 1-6, “The primary function of microcontroller [332] is to translate [i.e., via control signals] the scanning parameters into time delays for each of the transducer array strips… horizontal [118] [i.e., horizontally in rows of elements], FIG. 11, contained in probes tiles [110], FIG. 9. This information is passed on to probe [320] via signal line [350]”) for compensating for a delay error occurring through the row unit delay control (Para. [0168], lines 9-11, “Time delay and amplitude corrections may then be introduced for each tile from the ultrasound console [270] to compensate for the aberrations”, where the time delay corrections for each of the horizontal transducer array strips are generated in the microcontroller 332 within the ultrasound console 270, as described above and in Figs. 8 and 15, Para. [0114], lines 3-8, and Para. [0115], lines 1-4) and a first and second column control signal (see, e.g., Figs. 9-11 with Para. [0110], lines 1-6, “The primary function of microcontroller [332] is to translate [i.e., via control signals] the scanning parameters into time delays for each of the transducer array strips… vertical [112] [i.e., vertically in columns of elements], FIG. 10… contained in probes tiles [110], FIG. 9. This information is passed on to probe [320] via signal line [350]”) for compensating for a delay error occurring through the column unit delay control (Para. [0168], lines 9-11, “Time delay and amplitude corrections may then be introduced for each tile from the ultrasound console [270] to compensate for the aberrations”, where the time delay corrections for each of the vertical transducer array strips are generated in the microcontroller 332 within the ultrasound console 270, as described above and in Figs. 8 and 15, Para. [0114], lines 3-8, and Para. [0115], lines 1-4) are given to each of the element circuits (probe transducer tiles 110), and 
a delay controller (microcontroller 332) which selects and corrects a delay amount of the delay circuits (transmitter time delay 182) in accordance with the row control 40signals and the column control signals are provided (see, e.g., Para. [0110], lines 1-6, “The primary function of microcontroller [332] is to translate [i.e., via control signals] the scanning parameters into time delays for each of the transducer array strips, either vertical [112], FIG. 10, or horizontal [118], FIG. 11, contained in probes tiles [110], FIG. 9. This information is passed on to probe [320] via signal line [350]”; also see, e.g., Figs. 8 and 15, with Para. [0114], lines 3-8, “Time delays for each strip array of transducers and each tile of strip arrays… come into to microcontroller [380] via bi-directional path [350]. Microcontroller [380] interprets the time-delay data and places it into look-up table [381] via signal line [382]” and Para. [0115], lines 1-4, “Transmitter delays may be sent to respective integrated circuits [32], there being one closely connected or integrated into each tile array of transducers and to the individual transducers of the tile, over signal line [181]”, where the transmission signal’s path is shown in Figs. 8 and 15, starting at the microcontroller 380 (Fig. 8), which generates the claimed row control signals and column control signals as described above, going next to the look-up table 381 through signal line 382 (Fig. 8), then finally to the TX delay within the integrated circuit 32 through signal line 181 (Fig. 8), which is also shown as an input signal line 181 going into Tx delay 182 in Fig. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic device of Song by including that the control circuit applies matrix control (row and column unit delay controls) to the element circuit array, a first and second row control signal compensate for a delay error occurring through the row unit delay control, a first and second column control signal compensate for a delay error occurring through the column unit delay control, and a delay controller selects and corrects a delay amount of the delay circuits in accordance with the row control 40signals and the column control signals, as disclosed by Erikson. One of ordinary skill in the art would have been motivated to make this modification in order to improve the ultrasound image quality through the time delay error corrections generated by the control signals of the control circuit, as recognized by Erikson (Para. [0168]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2018/0192999 A1, hereinafter Song), in view of Brock-Fisher et al. (US 2005/0148874 A1, hereinafter Brock-Fisher).
Figs. 6, 9, 12, and 17) the ultrasonic diagnostic device (ultrasound imaging apparatus 1) further comprises:
a transmission sub beamformer group (fine analog beamformers 121, coarse analog beamformers 125) (see, e.g., Para. [0133], lines 1-10, “when ultrasound signals are transmitted, the probe controller 135 of the circuit board 130 which will be described below may control the coarse analog beamformer 125 using a control signal to set a coarse delay per subgroup. Next, the probe controller 135 of the circuit board 130 may control the fine analog beamformer 121 using a control signal to set a fine delay for each of transducer the elements belonging to each subgroup. Thus, the transducer module 110 may transmit an ultrasound signal beamformed according to the set delays”; also see, e.g., Fig. 12, where the claimed sub beamformer group is shown in the figure to be a first group of beamformers comprising first through fifth fine analog beamformers and first coarse analog beamformer) which is provided next to the vibration element array (transducer array 105, transducer module 110) (see, e.g., Fig. 6 with Para. [0098], lines 5-7, “the driver chip 120 of the ultrasound probe 100 may have a built-in fine analog beamformer 121 and coarse analog beamformer 125” and Para. [0116], lines 3-4, “the driver chip 120 may be provided at a bottom of the transducer module 110”; also see, e.g., Fig. 12 with Para. [0125], lines 1-10, “The first region R1 is a region corresponding to the transducer array 105, in which [first through e-th] fine analog beamformers may be arranged to correspond to the transducer elements… In the second region R2, [first through h-th] coarse analog beamformers may be arranged to correspond to subgroups”, where the disclosed first group of beamformers (comprising first through fifth fine analog beamformers, and first coarse analog beamformer) corresponds to a specific subgroup of elements in the transducer array 105), wherein 
the element circuit array (driver chip 120, transmitting/receiving circuits) constitutes the transmission sub beamformer group (121, 125) (see, e.g., Para. [0098], lines 5-8, “the driver chip 120 of the ultrasound probe 100 may have a built-in fine analog beamformer 121 and coarse analog beamformer 125 and thus may focus and transmit ultrasound signals”).
Song does not disclose:
	[1] a transmission main beamformer; and
	[2] the transmission sub beamformer group is provided specifically between the transmission main beamformer and the vibration element array.
However, in the same field of endeavor of ultrasonic diagnostic devices and ultrasonic imaging probes, Brock-Fisher discloses (Fig. 19) an ultrasonic diagnostic device (ultrasound system 41, transducer probe 26’) comprising:
a transmission main beamformer (main beamformer 39) (see, e.g., Fig. 19 with Para. [0104-0107] and Claim 8, “main beamformer comprises a multiline beamformer which produces a plurality of scanlines for every transmit beam [i.e., transmission signal]”); and 
a transmission sub beamformer group (microbeamformer 37) which is provided between the transmission main beamformer (main beamformer 39) and the element array (transducer array 10”) (see, e.g., Fig. 19 and Para. [0107], lines 1-5, “Transducer probe 26' includes transducer array 10", constructed so that each element of the transducer array is electrically connected to a microbeamformer 37 for microbeamforming control. Microbeamformer 37 is connected via cable to a main beamformer 39”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic device of Song by including a transmission main beamformer, and that the transmission sub beamformer group is provided between the transmission main beamformer and the element array, as disclosed by Brock-Fisher. One of ordinary skill in the art would have been motivated to make this modification for increased aberration detection Para. [0104-0107]).

Regarding Claim 8, Song discloses the ultrasonic diagnostic device set forth above, further disclosing (Figs. 6, 9, 12, and 17) the ultrasonic diagnostic device (ultrasound imaging apparatus 1) further comprises:
a plurality of transmission sub beamformers groups (groups of fine analog beamformers 121, coarse analog beamformers 125) (see, e.g., Para. [0133], lines 1-10, “when ultrasound signals are transmitted, the probe controller 135 of the circuit board 130 which will be described below may control the coarse analog beamformer 125 using a control signal to set a coarse delay per subgroup. Next, the probe controller 135 of the circuit board 130 may control the fine analog beamformer 121 using a control signal to set a fine delay for each of transducer the elements belonging to each subgroup. Thus, the transducer module 110 may transmit an ultrasound signal beamformed according to the set delays”; also see, e.g., Fig. 12, where the claimed plurality of sub beamformer groups are shown in the figure to be a first group of beamformers comprising first through fifth fine analog beamformers and first coarse analog beamformer; a second group of beamformers comprising C-th fine analog beamformer and F-th coarse analog beamformer; a third group of beamformers comprising D-th fine analog beamformer, (D+1)-th fine analog beamformer, and G-th coarse analog beamformer; and so on, where it’s possible to form multiple different groups of beamformers that correspond to each different group of transducer elements) which is provided in a stepwise manner next to the vibration element array (transducer array 105, transducer module 110) (see, e.g., Fig. 6 with Para. [0098], lines 5-7, “the driver chip 120 of the ultrasound probe 100 may have a built-in fine analog beamformer 121 and coarse analog beamformer 125” and Para. [0116], lines 3-4, “the driver chip 120 may be provided at a bottom of the transducer module 110”; also see e.g., Para. [0096], lines 1-3, “each of the transducer elements S belonging to each subgroup G may include a transmitting/receiving circuit for beamforming an ultrasound signal”, where the disclosed transmitting/receiving circuits comprise fine and coarse analog beamformers that would create the claimed plurality of transmission sub beamformer groups; also see, e.g., Fig. 12 with Para. [0125], lines 1-10, “The first region R1 is a region corresponding to the transducer array 105, in which [first through e-th] fine analog beamformers may be arranged to correspond to the transducer elements… In the second region R2, [first through h-th] coarse analog beamformers may be arranged to correspond to subgroups”, where the disclosed first group of beamformers (comprising first through fifth fine analog beamformers and first coarse analog beamformer) corresponds to a specific subgroup of elements in the transducer array 105; the second group of beamformers (C-th fine analog beamformer and F-th coarse analog beamformer) corresponds to a different subgroup of elements in the transducer array 105; and so on, where it’s possible to form multiple different groups of beamformers that correspond to each different group of transducer elements), wherein
the element circuit array (driver chip 120, transmitting/receiving circuits) constitutes a transmission sub beamformer group (one group of 121, 125) (see, e.g., Para. [0098], lines 5-8, “the driver chip 120 of the ultrasound probe 100 may have a built-in fine analog beamformer 121 and coarse analog beamformer 125 and thus may focus and transmit ultrasound signals”) closest to the vibration element array (105, 110) among the plurality of transmission sub beamformers (groups of 121, 125) (see, e.g., Fig. 12 with Para. [0125], lines 1-10, “The first region R1 is a region corresponding to the transducer array 105, in which [first through e-th] fine analog beamformers may be arranged to correspond to the transducer elements… In the second region R2, [first through h-th] coarse analog beamformers may be arranged to correspond to subgroups”, where the disclosed first group of beamformers (comprising first through fifth fine analog beamformers and first coarse analog beamformer) corresponds to the first closest subgroup of elements in the transducer array 105).

[1] a transmission main beamformer; and 
[2] the plurality of transmission sub beamformers groups are provided in a stepwise manner specifically between the transmission main beamformer and the vibration element array.
However, in the same field of endeavor of ultrasonic diagnostic devices and ultrasonic imaging probes, Brock-Fisher discloses (Fig. 19) an ultrasonic diagnostic device (ultrasound system 41, transducer probe 26’) comprising:
a transmission main beamformer (main beamformer 39) (see, e.g., Fig. 19 with Para. [0104-0107] and Claim 8, “main beamformer comprises a multiline beamformer which produces a plurality of scanlines for every transmit beam [i.e., transmission signal]”); and 
a plurality of transmission sub beamformers groups (microbeamformer 37) which are provided between the transmission main beamformer (main beamformer 39) and the element array (transducer array 10”) (see, e.g., Fig. 19 and Para. [0107], lines 1-5, “Transducer probe 26' includes transducer array 10", constructed so that each element of the transducer array is electrically connected to a microbeamformer 37 for microbeamforming control. Microbeamformer 37 is connected via cable to a main beamformer 39”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic device of Song by including a transmission main beamformer, and that the plurality of transmission sub beamformer groups are provided between the transmission main beamformer and the element array, as disclosed by Brock-Fisher. One of ordinary skill in the art would have been motivated to make this modification for increased aberration detection per transducer element and for decreased beamforming errors during operation, as recognized by Brock-Fisher (Para. [0104-0107]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishitsuka et al. (US 2016/0287213 A1) discloses an ultrasonic probe that comprises two-dimensionally arranged sub-arrays of transducer elements, electronic circuits arranged corresponding to each element in the sub-arrays, and a delay circuit. Ishitsuka et al. does not disclose that the delay circuit is a basic or fine delay circuit.
Shikata (US 2011/0181149 A1) discloses an ultrasound transducer comprising a plurality of ultrasound vibrators, and a circuit board with an electronic circuit connected to the plurality of ultrasound vibrators for delaying the ultrasound signals. Shikata does not disclose that the electronic circuit is a basic or fine delay circuit.
Yeo et al. (US 2018/0316225 A1) discloses an electronic transmitting device that includes a control circuit, and a phase shifter for delaying signals controlled by the control circuit. The electronic transmitting device may include an ultrasonic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793